Exhibit 21.1 Sunwin Stevia International, Inc. Subsidiaries of the Registrant Name Country of Incorporation 1. Sunwin Tech Group, Inc., a wholly owned subsidiary of Sunwin Stevia International, Inc. USA - Florida 2. Qufu Natural Green Engineering Co., Ltd., a wholly owned subsidiary of Sunwin SteviaInternational, Inc. China 3. Qufu Chinese Medicine Factory , a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China 4. Sunwin USA, LLC., awholly owned subsidiary of Sunwin Stevia International, Inc. USA - Delaware 5. Qufu Shengwang Stevia Biology and Science Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China 6. Qufu Shengren Pharmaceutical Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China
